Citation Nr: 0409889	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1988 to July 
1988, from January 1989 to December 1991, from October 1993 to 
March 1997, and from May 1997 to November 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 RO rating decision.  The veteran 
received notice of this rating decision in March 2000 and he filed 
a notice of disagreement in August 2000.  The RO issued a 
statement of the case in September 2000, and the veteran perfected 
his appeal in February 2001.  

As an initial matter, the Board notes that the veteran's claim for 
a low back disability was initially denied by a September 1992 
rating decision (which he did not appeal).  After this rating 
decision had become final, additional service medical records were 
associated with the claims file.  In its January 2000 rating 
decision, the RO noted the new service medical records and 
considered the claim for service connection for a low back 
disability on the merits, as in accordance with 38 C.F.R. § 
3.156(c) (2003).  Likewise, rather than consider whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a low back disability, the Board is 
considering this claim on the merits.  

The Board also notes that the veteran had filed a notice of 
disagreement with an RO denial of service connection for loss of 
hair, and this issue was included in the September 2000 statement 
of the case.  However, on his February 2001 Form 9, the veteran 
indicated that he was withdrawing this claim.  The RO did not 
reference this claim in a March 2003 supplemental statement of the 
case, and the Board will not discuss it further here.  

REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

As referenced in a February 2001 Form 9, the veteran essentially 
claims that he currently has low back, right wrist, and right knee 
disabilities which arose from a parachute accident during active 
duty in 1989.  The only service medical records on file consist of 
the report of a February 1988 enlistment examination and the 
report of an April 2000 periodic Reserves examination (with an 
affiliated Report of Medical History).  Yet, as noted in the 
Introduction, the veteran has had active duty from March 1988 to 
July 1988, from January 1989 to December 1991, from October 1993 
to March 1997, and from May 1997 to November 1997.  

In April 1992, the National Personnel Records Center (NPRC) 
initially advised the RO that it did not have records on file 
pertaining to the veteran.  However, the report of the February 
1988 examination was subsequently forwarded to the RO in July 1992 
(along with several personnel records).  In February 1993, the 
NPRC notified the RO that the veteran was assigned to a National 
Guard unit and that requests for his records should be forwarded 
to his unit of assignment.  The NPRC further requested that the 
veteran be contacted for his unit of assignment.  A post-it note 
on top of this NPRC notification indicated that there was no 
current address to ask the veteran of his unit of assignment, and 
that mail had apparently been returned.  The claims file contains 
no copy of any letter to the veteran asking for his unit of 
assignment, however.  This request for information should be 
directed to the veteran, as it seems that, at least as of April 
2000, he was still serving in the National Guard.  The RO should 
then pursue all necessary follow-up development to obtain the 
veteran's outstanding service medical records.  

If it is determined that the veteran's service medical records are 
missing or cannot otherwise be obtained, then the RO should advise 
him that he may submit alternative evidentiary materials.  This 
evidence may include statements from service medical personnel, 
"buddy" statements, employment physical examinations, insurance 
examinations, pharmacy prescription records, letters written 
during service, etc.  The veteran should be informed of these 
alternate documents and be given an opportunity to more fully 
develop his case.  The RO should also ask the veteran to complete 
and return NA Form 13055 ("Request for Information Needed to 
Reconstruct Medical Data").  

The Board also notes that the February 1988 examination report 
revealed that the veteran had, in part, asymptomatic lumbar 
scoliosis on entrance.  At an August 1992 VA examination, he 
reported that he had injured his lower back in a 1989 parachute 
jump.  A lumbar spine x-ray was normal, and following this 
examination, he was diagnosed as having history of low back 
syndrome.  A September 2000 Gulf War Registry examination report 
reflects no complaints or findings of a joint disability.  

Nevertheless, a new VA joint examination should be conducted to 
determine the diagnosis and etiology of any back condition, to 
include consideration of whether the veteran currently has 
scoliosis and whether this condition may have been aggravated 
during active duty.  The examiner should also be asked to comment 
about the diagnosis and etiology of any existing right wrist and 
right knee conditions.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the veteran and ask him for his National Guard unit of 
assignment.  If the veteran provides this information, provide it 
to the NPRC or any other necessary source(s), and seek the 
veteran's outstanding service medical records.  Pursue all logical 
follow-up in this regard.

2.  If necessary, complete the development of the evidence with 
regard to the missing service medical records in accordance with 
the provisions of the VA Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 4.29, including having the 
appellant fill out NA Form 13055 ("Request for Information Needed 
to Reconstruct Medical Data").  Specifically advise the veteran 
that he may submit alternative evidentiary materials including 
statements from service medical personnel, "buddy" statements, 
employment physical examinations, insurance examinations, pharmacy 
prescription records, letters written during service, etc.

3.  Schedule the veteran for a VA joint examination to determine 
the nature and etiology of any low back, right wrist and/or right 
knee disabilities.  Ensure that the claims file is made available 
to the examiner, and that all tests and studies (including x-rays) 
deemed necessary are accomplished.  Based upon review of the 
claims file and examination of the veteran, the examiner should 
answer the following questions:

a.  Does the veteran currently have a low back disability, to 
include arthritis and/or scoliosis?  

b.  If the veteran has a low back disability, is it at least as 
likely as not (i.e., probability of at least 50 percent), that 
this condition had its onset in service (including as a result of 
a parachute jump)?   If the veteran's low back disability includes 
arthritis, is it at least as likely as not that this condition was 
manifested to a compensable degree after discharge from active 
duty?  If the veteran's low back disability includes scoliosis, is 
it at least as likely as not that this condition (which was noted 
on the veteran's entrance to active duty in 1988) underwent a 
chronic increase in severity beyond natural progression during any 
period of service?

c.  Does the veteran currently have a disability of the right 
wrist and/or right knee, to include arthritis?  

d.  If the veteran has a right wrist and/or right knee disability, 
to include arthritis, is it at least as likely as not (i.e., 
probability of at least 50 percent), that either condition had its 
onset in service (including as a result of a parachute jump), or 
was manifested to a compensable degree after discharge from any 
period of active duty? 

4.  Review the claims file and ensure that any remaining 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  If the examination report is inadequate 
for any reason, return it for revision. 

5.  Thereafter, readjudicate the claims on appeal.  If any such 
claim remains denied, provide the veteran and any representative 
with a supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant actions 
taken on the claims for benefits, including a summary of the 
evidence and analysis of it in light of all legal authority.  
Allow an appropriate period of time for response.

Thereafter, subject to current appellate procedures, return the 
case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by the 
Board or by the United States Court of Appeals for Veterans Claims 
(CAVC).  See The Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  38 
U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





